of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-113003-08 the honorable harry mitchell member u s house of representative sec_7201 east camelback road suite scottsdale az attention --------------------------------------- dear congressman mitchell this letter is in response to your inquiry dated date on behalf of your constituent -------------------------------- -----------------------asked if certain compensation constitutes nontaxable combat_zone compensation we understand that -----------------------served in iraq and is currently undergoing medical treatment for his injuries at the --------------------------------------------- whether his compensation is excludable combat_zone compensation depends on whether his injuries were incurred as a result of his service in a combat_zone and whether he is being treated for those injuries on an inpatient or an outpatient basis compensation an enlisted member of the united_states armed_forces usaf receives is excluded from gross_income for any month during any part of which the member either served in a combat_zone or was hospitalized as a result of wounds disease or injury incurred while serving in a combat_zone sec_112 of the internal_revenue_code the code for this purpose an individual is hospitalized only until the date the individual is discharged from the hospital regulation sec_1_112-1 of the income_tax regulations the regulations therefore compensation earned while serving outside a combat_zone after discharge from the hospital or during outpatient services is not eligible for the exclusion if a member of the usaf is hospitalized while serving in a combat_zone we presume that the wound disease or injury causing the hospitalization was incurred while serving conex-113003-08 in a combat_zone unless there is clear evidence to the contrary regulation sec_1_112-1 in certain cases however a member of the usaf may have incurred a wound disease or other injury while serving in a combat_zone even though the individual was not hospitalized for it while so serving if an enlisted member of the usaf is hospitalized for any part of a month as a result of injuries sustained in a combat_zone such as iraq then that individual is entitled to exclude any compensation received for that entire month from gross_income regulation sec_1_112-1 however compensation received for service for any month that begins more than years after the date specified in an executive_order as the date of the termination of combatant activities in the combat_zone cannot be excluded under sec_112 regardless of whether the individual receiving the compensation is hospitalized for any part of the month regulation sec_1_112-1 i hope this information is helpful if you have further questions please call me at --------- ------------ or ------------------- of my staff at --------------------- sincerely catherine e livingston deputy division counsel deputy associate chief_counsel exempt_organizations employment_tax government entities tax exempt government entities division
